 SEATTLE DOOR COMPANY, INC.531trucks'.' Also, while they receive the same benefits and thesame average pay as the other employees, and generally sharethe same working conditions, their hours are variable, e. g.,the felt driver starts work late in the morning if he worked latethe previous day, and the other drivers cone in late if they knowtheir trucks will not be loaded until after the usual startingtime.We are of the opinion that the Employer's truckdrivers are ahomogeneous and identifiable group, analogous to those whomtheBoard has previously held may be a separate bargainingunit, if they desire, despite a bargaining history on a broaderbasis. 6 They may, of course, remain part of the more compre-hensive production and maintenance unit, if they wish.We shall therefore direct an election in the following votinggroup: All truckdrivers at the Employer's Indianapolis, Indiana,plant, excluding all other employees, guards, and supervisorsas defined in the Act. If a majority of the employees in thisgroup vote for the Petitioner, then will be taken to have indi-cated their desire to constitute a separate bargaining unit, andthe Regional Director conducting the election is instructed toissue a certification of representatives to the Petitioner forthe unit, which the Board under such circumstances finds to beappropriate for the purposes of collective bargaining. In theevent that a majority vote for the Intervenor, the Board findsthe existing unit to be appropriate and the Regional Directorconducting the election is instructed to issue a certification ofresults of election to that effect.[Text of Direction of Election omitted from publication.]Member Peterson, dissenting:In view of the collective-bargaining history on a plantwidebasis since 1937, and in the absence of any other factors war-ranting their severance from the established unit,? I would notaccord the truckdrivers separate representation.$ One of the mattress drivers recently served as a replacement for a shipping departmentemployee on leave from the plant, but in the interim a replacement truck had to be leasedby the Employer to do that driver's work, and when the absent employee returned to workthe driver returned to his usual assignment.6General Box Company. 93 NLRB 789. The decisions relied upon by the Employer in itsbrief are clearly distinguishable on their facts7See my dissenting opinion in W. C. Hamilton and Sons, 104 NLRB 627.SEATTLE DOOR COMPANY, INC.andLOCAL 193, INTER-NATIONAL BROTHERHOOD OF FIREMEN AND OILERS,AFL, Petitioner. Case No. 19-RC-1321. July 31, 1953DECISION AND ORDERUpon a petition duly filedunder Section9 (c) of the NationalLabor RelationsLct, ahearing washeldbeforeDonald D.106 NLRB No 91.322615 0 - 54 - 35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcFeely, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Murdock, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer isengaged incommerce within the mean-ing ofthe Act.2.The labor organization involved claims to represent em-ployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:The Petitionerseeksto sever two firemen from an existingproduction and maintenance unit at the Employer's door manu-facturing plant in Seattle. Severance is opposed by the incum-bent representative, Local 2519, Lumber and Sawmill WorkersUnion,UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL, which was permitted to intervene. The Em-ployer takes no position.The 2 firemen tend a boiler which operates at only 15pounds pressure and which serves the dual purpose of heatingthe plant and disposing of its wood scrap and sawdust. Every20 or 30 minutes during his shift, each fireman leaves theboilerhouse, proceeds to the main building 40 feet away, goesabout shoveling wood scrap into a wheelbarrow, and brings itback to the boilerhouse to be burned. Every morning the fire-man on duty performs janitor work in the plant office; and duringthe production workers' lunch period he cleans up around themachines, as does the other fireman at the end of the produc-tion shift.The two firemen hold only unskilled fourth gradefiremen'slicenses.There is no evidence that they are able to, or do,make any boiler repairs. Although they are paid 15 cents anhour more than common laborers at the plant, the Employerregards the job of fireman as a last resort placement foremployees who have proved incapable of performing satisfac-torily any other task.We find that these firemen are not the kind of boilerroomemployees whose separate interests are sufficient to entitlethem to severance from the established unit. A unit of firemenat this plant would be devoid both of craft characteristics andof any other substantial indication of separate interests., Wewill therefore dismiss the petition.2[Monsanto Chemical Company, 80 NLRB 1675; Gunnison Homes, Inc., 98 NLRB 1048, 1052;General Mills, Inc., 84 NLRB 8312 In dismissing this petition, Member Peterson would also emphasize the Intervenor 's 3years' representation of these employees as part of a broader unit. See his dissent in W CHamilton & Sons, 104 NLRB 627. MRS. TUCKER'S PRODUCTS533In view of this disposition of the case,it becomes unnecessaryto discuss the contract-bar is.sues raised by the Intervenor.[The Boarddismissedthe petition.]MRS. TUCKER'S PRODUCTS, DIVISION OF ANDERSON,CLAYTON & COMPANY,INC.'andOIL WORKERS INTER-NATIONAL UNION, CIO, Petitioner. Case No. 13-RC-3308.July 31, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Rush F. Hall,hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed. 2Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[Members Houston,Murdock, andPeterson].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labororganizationsinvolvedclaim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.ThePetitioner seeks a unit of all production and mainte-nance employees at the Employer's Jacksonville,Illinois,plant,including truckdrivers and plant clericals, but excluding alloffice clerical employees,guards,professional employees, andsupervisors as defined in the Act.The Employer generallyagrees with the appropriateness of a production and mainte-nance unit but would exclude from the unit all office and plantclerical employees,mail-truck drivers, guards,watchmen,gatemen, professional and technical employees,such aschemists, junior chemists,analysts,engineers,junior engi-neers, engineer trainees,supervisory trainees,and super-visors as defined inthe Act.''The Employer's name appears as amended at the hearing.2 The hearing officer reserved for the Board's determination the motion of United Brother-hood of Carpenters and Joiners,Local No. 904,AFL, to intervene at the hearing. For reasonshereinafter set forth,the motion to intervene is hereby denied.International Chemical Workers Union,AFL, international Union of Operating Engineers,Local No. 7, AFL, and United Association of Journeyman Plumbers and Steamfitters, Local553, AFL, although served with notice, did not appear at the hearing.3 The Employer also requested that temporary construction and maintenance employees beexcluded from the unit. As the record indicates that these individuals are not employed bythe Employer but are employed by independent contractors,they are excluded from the unit.106 NLRB No. 89.